Citation Nr: 0019386	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  96-40 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease of the great toes, currently evaluated as 
noncompensable.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1972 to 
August 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision from the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for degenerative joint disease of 
the great toes as noncompensable.  

An October 1997 Board decision remanded the case to obtain a 
VA examination.  This matter is now before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The medical evidence includes X-rays findings of 
degenerative arthritis in the first metatarsophalangeal joint 
of the bilateral feet.  

2.  The medical evidence does not show limitation of range of 
motion, definite tenderness, swelling, pain on motion, muscle 
spasms, pain to palpation of the metatarsals, weakness, 
excess fatigability, incoordination, hallux valgus or hallux 
rigidus.  


CONCLUSION OF LAW

The criteria are not met for a compensable rating for 
degenerative joint disease of the great toes.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5278, 5280, and 
5281 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The November 1971 induction examination report stated that 
the veteran's lower extremities and musculoskeletal systems 
were normal, and the veteran denied a history of arthritis, 
foot trouble, or bone, joint, or other deformity.  

Service medical records show treatment for ankle complaints 
but no specific foot complaints.  In May 1976, the veteran 
complained of pain laterally on the left ankle with a feeling 
of giving way.  Examination revealed tenderness and no 
ligamentous instability.  The May 1976 x-ray of the left 
ankle showed no significant osseous, articular, or soft 
tissue abnormality.  The impression was a normal left ankle.  
In July 1986, the veteran was treated for a left ankle 
sprain.  Physical examination revealed tenderness but no 
swelling.  The impression was a resolving ankle sprain.  
However, the July 1986 x-rays of the left ankle demonstrated 
soft tissue swelling over the left lateral malleolus.  There 
was no fracture or other abnormality.  The March 1995 
retirement examination report stated that the veteran's lower 
extremities and musculoskeletal systems were normal, and the 
veteran denied a history of arthritis, foot trouble, or bone, 
joint, or other deformity.  In June 1995, the veteran walked 
with a normal gait.  

The veteran underwent a VA examination in September 1995.  
The veteran was last examined in early September 1995 for 
discharge from the military.  The veteran's medical records 
were not available for review at this examination.  The 
veteran reported no hospitalizations or surgeries, and he saw 
no physician regularly.  He took no prescription or over-the-
counter medications.  The veteran currently worked as a 
salesman for a hardware store.  He missed 2-3 days of work in 
the last year in service because of colds or flu.  The 
veteran reported that a doctor casually told him that his 
feet hurt with arthritis, but the veteran never had x-rays of 
the feet.  The symptoms were worse now because his feet 
always hurt at the end of a 6-hour shift at work.  After a 
round of golf, his feet hurt for 4-5 hours, and he could 
barely stand the next day.  The veteran gave up some sports, 
including racquetball.  Walking had no particular distance 
limitations, and the veteran felt no limitations around the 
house.  Examination of the feet showed no tenderness 
bilaterally.  Neurological examination showed the deep tendon 
reflexes to be 2+ knees and 1+ ankles.  Sensation was intact 
throughout.  The diagnoses included foot strain with 
discomfort with prolonged standing and limitations as 
described.  X-rays showed bilateral arthritis at the first 
metatarsophalangeal joint, right greater than the left.  

The September 1996 appeal alleged that the veteran had 
constant pain in both feet that affected his ability to work 
and to live a normal life.  He alleged that he had consulted 
a podiatrist who told him that steroid injections and surgery 
would be necessary.  At the end of his work shift, the pain 
in the veteran's feet affected his mobility.  

The veteran underwent a VA examination in December 1997.  The 
examiner reviewed the veteran's medical records.  Since the 
1995 examination, there had been no hospitalization, 
surgeries, illnesses, or other examinations.  The veteran was 
currently taking no medications.  He had not been to his 
private health care system in the past year.  The veteran 
currently worked delivering pharmaceuticals, with 80% of the 
time spent driving and 20% of the time spent on delivery.  He 
had worked for his current employer for 1 month.  The veteran 
reported some arthritis in his toe after a 1995 evaluation.  
He first went to a physician in 1993 while he was in service.  
He was examined and told basically to live with it.  He was 
told to take over-the-counter medications.  After discharge 
from service in 1995, he continued to golf and run.  He 
worked in retail 8 hours a day.  He described some aching but 
he did not go to a physician.  He complained of discomfort in 
his feet at the end of the day.  His private doctor issued 
arch supports and shoe inserts some time in 1995-1996.  
Throughout 1996-1997, the veteran did not seek any other 
doctor evaluations or recommendations.  The veteran reported 
that his feet hurt.  This was not debilitating but it was 
constant.  He felt that his feet were more painful when he 
played golf but he continued to play every week that the 
weather allowed.  He took Aleve for his discomfort, and pain 
was in the mild range.  He used inserts in some of his shoes 
as needed.  The veteran's gait was within normal limits, with 
symmetrical swing and stance phase, and good ankle, knee, and 
hip motion.  His gait showed no pain behavior.  The feet 
temperature, hair pattern, and pulses were intact.  There 
were no corns or calluses, and nails were intact.  The range 
of motion of the toes throughout, right and left, were within 
normal limits.  The dorsiplantar flexion was 35-40 degrees.  
There was some discrete enlargement of the first metatarsal 
on the right but range of motion was within normal limits, 
and there was no pain to palpation.  On weight bearing, the 
veteran's arches were maintained.  There was no pain to 
palpation of the metatarsals, plantar fasciae, heel pads, or 
Achilles insertions.  The veteran had subjective discomfort 
across the metatarsals 1 through 5 and in the calcaneus area.  
The Achilles-calcaneal angle, right and left, were within 
normal limits.  Deep tendon reflexes were symmetrical.  
Sensation was intact throughout the lower extremities to 
pinprick and touch.  Strength was 5/5 to include hip flexors, 
quadriceps, plantar flexors, and hamstrings.  The forefoot 
supination and pronation was within normal limits.  Range of 
motion of the ankle was within normal limits:  dorsiflexion 
of 20 degrees, plantar flexion of 40 degrees, and symmetrical 
inversion and eversion as noted.  The veteran wore normal 
street shoes that showed even wear.  The examiner opined that 
the veteran did not demonstrate weakness, excessive 
fatigability out of the ordinary, incoordination, and/or pain 
on range of motion.  The examiner opined that 
further/additional degrees for loss of range of motion due to 
the above was not indicated.  The veteran did not present 
with findings of hallux rigidus or painful swollen first 
metatarsal joint.  The examination report included 3 color 
photos, each 4 inches by 6 inches, of the veteran's feet.  
The photos showed views of the veteran's feet from the top, 
top angle, and bottom.  X-rays of the feet demonstrated a 
slight progression of degenerative change seen at the first 
metatarsophalangeal joint that was moderate to severe in 
degree.  

The representative's February 2000 brief contended that pain 
is a major part of the disability.  



Criteria

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  

Regulations require the evaluation of the complete medical 
history of the veteran's condition.  38 C.F.R. §§ 4.1, 4.2 
(1999).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability to make a more 
accurate evaluation, regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2 
(1999).  

Degenerative arthritis (hypertrophic or osteoarthritis) is 
evaluated under the criteria of Diagnostic Code 5003.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations, the veteran is 
entitled to a 20 percent rating.  With x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, the veteran is entitled to a 10 percent rating.  
Note (1): The 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.  Note (2): The 20 percent and 10 
percent ratings based on x-ray findings, above, will not be 
utilized in rating conditions listed under diagnostic codes 
5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1999).  

For the purpose of rating disability from arthritis, the 
shoulder, elbow, wrist, hip, knee, and ankle are considered 
major joints; multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities, the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal vertebrae, 
and the lumbar vertebrae, are considered groups of minor 
joints, ratable on a parity with major joints.  See 38 C.F.R. 
§ 4.45(f) (1999).  

Acquired claw foot (pes cavus), with marked contraction of 
plantar fascia with dropped forefoot, all toes hammer toes, 
very painful callosities, marked varus, deformity is entitled 
to a 50 percent evaluation for bilateral pes cavus and a 30 
percent evaluation for unilateral pes cavus.  Acquired claw 
foot, with all toes tending to dorsiflexion, limitation of 
dorsiflexion at ankle to right angle, shortened plantar 
fascia, and marked tenderness under metatarsal heads is 
entitled to a 30 percent evaluation for bilateral pes cavus 
and a 20 percent evaluation for unilateral pes cavus.  
Acquired claw foot, with great toe dorsiflexed, some 
limitation of dorsiflexion at ankle, definite tenderness 
under metatarsal heads is entitled to a 10 percent evaluation 
for bilateral or unilateral pes cavus and a zero percent 
evaluation for slight pes cavus.  38 C.F.R. § 4.71a, 
Diagnostic Code 5278 (1999).  

Unilateral hallux valgus, operated with resection of 
metatarsal head, is entitled to a 10 percent evaluation.  
Severe unilateral hallux valgus, if equivalent to amputation 
of great toe, is entitled to a 10 percent evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5280 (1999).  

Severe unilateral hallux rigidus is rated as severe hallux 
valgus, not to be combined with claw foot ratings.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5281 (1999).  

Where evaluation is based on limitation of motion, the 
question of whether functional loss and pain are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Regulations 
contemplate inquiry into whether there is crepitation, less 
or more movement than normal, weakened movement, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, pain on movement, and swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  


Analysis

The veteran's claim for a rating in excess of a 
noncompensable rating for degenerative joint disease of the 
great toes is well grounded.  When a veteran is awarded 
service connection for a disability and subsequently appeals 
the initial assignment of a rating for that disability, the 
claim continues to be well grounded.  Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995); see also Fenderson v. West, 
12 Vet. App. 119 (1999).  

Limitation of motion of the first metatarsophalangeal joint 
is not specifically listed in the rating schedule and will be 
evaluated under the criteria for claw feet, an analogous 
disability that involves limitation of range of motion.  When 
a disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  See 38 C.F.R. § 4.20 (1999).  

A noncompensable rating is warranted under the criteria of 
Diagnostic Code 5278.  A 10 percent evaluation is not 
warranted because the evidence shows no limitation of range 
of motion or definite tenderness.  The ranges of motion of 
the ankles and first metatarsals were within normal limits in 
December 1997, and the examiner assigned 0 additional degrees 
for loss of range of motion because he found no weakness, 
excess fatigability, incoordination, or pain on motion.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  In addition, the September 1995 feet 
examination revealed no tenderness bilaterally, and the 
December 1997 examination revealed no pain to palpation of 
the metatarsals.  

X-ray findings established degenerative arthritis in the 
first metatarsophalangeal joint of the bilateral feet.  The 
September 1995 x-rays showed bilateral arthritis at the first 
metatarsophalangeal joint, and the December 1997 x-rays 
demonstrated a slight progression of degenerative change seen 
at the first metatarsophalangeal joint.  Generally, 
degenerative arthritis will be rated on the basis of 
limitation of motion of the specific joint involved.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

When limitation of motion of the specific joint involved is 
noncompensable, as it is here, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  In this case, each first 
metatarsophalangeal joint, by itself, is a single minor 
joint.  See 38 C.F.R. § 4.45(f).  Together, the left first 
metatarsophalangeal joint and the right first 
metatarsophalangeal joint comprise a single group of minor 
joints.  A 10 percent rating is applicable for limitation of 
motion of the bilateral great toes if confirmed by objective 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  In December 1997, the first 
metatarsal joint was not painfully swollen, the examiner 
objectively found no pain on motion, and the evidence did not 
mention muscle spasms.  Although the December 1997 examiner 
stated that the x-rays showed arthritic changes that were 
moderate to severe in degree, the veteran worked continuously 
since service and lost no time from work due to his feet.  
Significantly, the medical evidence does not show any 
treatment for the toes disability, and in October 1997, the 
veteran had not even been to his private health care system 
in the past year.  Although the veteran stated that he had 
seen an unidentified podiatrist, the December 1997 examiner 
noted that there had been no other examinations since the 
1995 VA examination, and the veteran's application listed no 
private examiners.  Accordingly, a noncompensable rating is 
warranted under the criteria of Diagnostic Code 5003.  

A rating is not available under the criteria of Diagnostic 
Codes 5280 and 5281 because the evidence does not show hallux 
valgus or hallux rigidis.  In December 1997, the examiner 
stated that the veteran did not present with findings of 
hallux rigidus.  

The veteran's disability picture more nearly approximates the 
criteria for a continued noncompensable rating.  

Finally, extraschedular considerations do not apply in this 
case because exceptional circumstances have not been claimed 
or demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 
97-98 (1997); 38 C.F.R. § 3.321(b)(1999).  The evidence does 
not show that the service-connected disability markedly 
interferes with employment or causes frequent 
hospitalizations.  



ORDER

The claim of entitlement to an increased rating for 
degenerative joint disease of the great toes, currently 
evaluated as noncompensable is denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

